Citation Nr: 1034921	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a healed 
fracture of the right proximal ulna.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a traumatic brain injury, to include headaches and vertigo.  

3.  Entitlement to service connection for residuals of a 
traumatic brain injury, to include headaches and vertigo.  

4.  Entitlement to an initial compensable evaluation for 
laceration scar on the scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from 
August 1978 to March 1983.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The issues have been 
recharacterized to better reflect the evidence of record, the 
Veteran's allegations, and the procedural posture of the issues.

The Veteran testified at a June 2010 hearing held at the RO 
before the undersigned; aq transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal for entitlement to an 
initial compensable evaluation for healed fracture of the right 
proximal ulna.  

2.  Service connection for a head injury was denied in a May 2004 
rating decision on the grounds that no current disability was 
shown; the Veteran initiated an appeal of that decision, but 
failed to perfect it in a timely manner.  The denial became final 
in May 2005.  

3.  Evidence received since May 2004 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

4.  Residuals of a traumatic brain injury, to include headaches 
and vertigo, were not manifested during service, and the 
preponderance of the evidence is against a finding that such are 
related to military service.

5.  A laceration scar on the scalp is tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding evaluation 
of a healed fracture of the right proximal ulna have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a traumatic 
brain injury, to include headaches and vertigo, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2009).

3.  The criteria for service connection of residuals of a 
traumatic brain injury, to include headaches and vertigo, have 
not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for an initial 10 percent evaluation, but no 
higher, for laceration scar on the scalp have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804, and 7805 
(2009); 38 C.F.R. § 4.118, Codes 7800, 7803, 7804, and 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Right Ulna Fracture

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  

At the June 2010 hearing before the undersigned, the Veteran 
submitted a written statement withdrawing his appeal with regard 
to evaluation of a fracture of the right ulna. He reiterated his 
intent to withdraw the claim during the hearing.

As the Veteran has withdrawn the appeal in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction and can take no further action on the matter.  

II.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

This appeal arises in part from the Veteran's disagreement with 
the initial evaluation following the grant of service connection 
for a scar of the scalp.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore required 
with respect to that claim.

Further, with respect to the reopening of the claim of service 
connection for residuals of a traumatic brain injury, to include 
vertigo and headaches, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

With regard to the underlying claim of service connection for 
residuals of a traumatic brain injury, to include headaches and 
vertigo, legally adequate notice was provided in January 2006 and 
March 2006 correspondence, prior to the initial adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  A 
multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful opportunity 
to participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  The notice informed the 
Veteran of the elements of a claim for service connection, 
described the evidence and information needed to substantiate the 
claims, and set forth the respective responsibilities of VA and 
the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
notice also informed the Veteran of VA policies and practices 
with regard to assignment of effective dates and disability 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.   All available service treatment 
records are associated with the claims file, and relevant VA 
treatment records have been obtained.  The Veteran has submitted, 
or VA has obtained on his behalf, identified relevant private 
treatment records.  Finally, several VA examinations have been 
conducted.  The most recent of these, dated in November 2007, is 
fully adequate for adjudication purposes.  The examiner reviewed 
the available medical records, performed all required and 
necessary testing, and clearly stated his conclusions.  Moreover, 
he reported the rationale for his opinions.  The Veteran was 
afforded the opportunity to present testimony to the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

III.  Traumatic Brain Injury

A.  New and Material Evidence

The May 2004 rating decision denied service connection for a head 
injury; the Veteran's July 2005 claim again sought service 
connection for the residuals of that same head injury.  Although 
the RO reopened the claim of service connection for residuals of 
a head injury without comment in the September 2006 rating 
action, the Board is required to first consider whether new and 
material evidence had been presented before the merits of claim 
can be considered.  The Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The May 2004 decision denied service connection for a head injury 
on the grounds that no current disability was shown.  Since May 
2004, VA has received VA treatment records and reports of 
examination, as well as the Veteran's own statements.  All of 
these items include descriptions of current symptomatology and 
indications, either through medical findings or competent lay 
statements, that such may be related to a documented in-service 
accident.  The evidence is new because it was not associated with 
the record as of the May 2004 decision and does not merely 
duplicate or repeat evidence of record at that time.  It is 
material because is directly address the unestablished fact of a 
current disability, and it raises the reasonable possibility of 
substantiating the claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for residuals of a traumatic 
brain injury, to include headaches and vertigo was properly 
reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.

B.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2). This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal that on examination for entry 
into service in February 1978, there were no objective findings 
of any abnormality or disability; the Veteran also denied any 
history of injury or serious illness prior to service.  At the 
beginning of July 1982, the Veteran was examined in anticipation 
of his separation from service at the end of the month.  At that 
time, he complained of frequent or severe headaches, dizziness or 
fainting spells, eye trouble, chronic or frequent colds, sinus 
problems and hay fever, asthma, and shortness of breath.  The 
examiner associated all of these complaints with seasonal 
allergies.

Several days later, the Veteran was involved in a motor vehicle 
accident.  He was thrown through the windshield of the car.  His 
injuries were limited to fractures of the right femur and right 
proximal ulna, and "multiple scalp lacerations."  At the time 
of the original injury and throughout a rehabilitation 
hospitalization, there is no record of complaints of or treatment 
for headaches or vertigo.  The Veteran was retained in service 
during his recovery.

A second examination for separation was conducted in March 1983.  
On the subjective report of medical history, the Veteran stated 
he had a past head injury, but he identified no symptoms, such as 
headaches or dizziness.  Those he affirmatively checked "NO" 
for.  The objective examination noted no abnormalities or 
findings of disability.  

The Veteran filed an initial claim for compensation benefits 
immediately following service.  He made no complaint of headaches 
or dizziness at that time.  At the November 1983 VA examination, 
although the in-service car accident is noted, there is no report 
or complaint of any headaches or dizziness.

Private treatment records from February 1998 show that the 
Veteran sought urgent care for complaints of blurring vision and 
lightheadedness.  His blood pressure was elevated, and 
medications were adjusted.  The next notation of complaints was 
in January 2003, when intermittent blurred vision was reported.  
In follow-up, the Veteran denied headaches and dizziness.  In 
February 2005, the Veteran stated that he had rare episodes of 
vertigo "for years," but he did not mention headaches.  

The Veteran first appeared for regular VA treatment in September 
2004; he had been seen for an orthopedic examination in April 
2004.  He denied headaches, staggering gait, or vision changes.  
He did report a history of alcohol abuse, but currently drank 
only one beer a day.  He reported a history of hypertension and 
allergies, but no other chronic problems.  

Dr. WSW, a private neurologist, saw the Veteran in February 2006.  
The Veteran reported that eight to ten years prior, he began 
having episodes of vertigo.  The attacks were more frequent in 
recent years.  The examiner noted the 1982 car accident, which 
included a head injury and loss of consciousness of about 30 
minutes.  However, the vertigo did not begin until about 15 years 
after the accident.  The Veteran was additionally hypertensive 
and reported drinking about six alcoholic beverages a day.  After 
a physical examination, the neurologist stated that he was unsure 
of the etiology of the vertigo.  The "leading considerations" 
were Meniere's disease and a demyelinating disease.

At an August 2006 VA examination, the Veteran reported having 
lost consciousness in the 1982 accident; the examiner noted that 
treatment records indicate no such loss in the emergency room.  
He stated he was not actually claiming actual headaches, but was 
at a loss as to describe his symptoms.  He had dizziness and 
vertigo, which began in 1995, but worsened in 2000.  The examiner 
identified no residuals of the head injury other than the scar of 
the scalp.  He noted that dizziness had its onset 13 years after 
the accident, "and this is quite unlikely to be related."  
Further, service records showed no complaints of dizziness or 
loss of consciousness.

In March 2007, the Veteran sought VA treatment for recurrent 
dizziness.  He denied headaches at that time.  Doctors were 
unsure of the etiology of the condition, but noted that 
hypotension from medications could contribute.  There was 
questionable MRI evidence of a cerebellar abnormality, and the 
"remote history" of head trauma was noted.  The Veteran 
reported drinking about one beer a day.  He continued to report 
intermittent dizziness, and doctors did not identify a cause; 
although the Veteran reported repeated private work ups, records 
of such could not be obtained.  In May 2007, the Veteran stated 
he drank one or two beers a day, but in June 2007 stated he had 
drunk no alcohol for a year.  

A VA neurological examination was conducted in November 2007.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported having vertigo on and off for 
about six years.  He had no associated symptoms, including 
headaches.  The Veteran reported that he was thrown through a 
windshield in a 1982 accident, and lost consciousness.  The 
examiner noted that the contemporaneous records did not show loss 
of consciousness, but did show a laceration of the head that 
required sutures.  The examiner diagnosed vertigo, but stated 
that the etiology remained undetermined.  He did note that the 
neurological work up was negative, as well as the fact that 
vertigo began many years after the accident.  The examiner 
opined, therefore, that it was less likely than not that the 
vertigo was related to the in-service head injury.  The doctor 
also noted the evidence of record showing cerebellar atrophy was 
somewhat questionable; some testing did not support the 
diagnosis.  However, even if present, the condition was "highly 
unlikely" to be related to the head injury given the location of 
the atrophy.  It was instead likely due to the Veteran's history 
of alcohol consumption.

In October 2008 VA treatment records, the Veteran did report 
headaches, but these were part of an acute viral infection.  At 
an October 2009 VA neurological evaluation, the Veteran stated 
that he had been experiencing "spells" for over 20 years; he 
described them as feelings of internal vibration or movement.  He 
stated his brother was having similar problems.  No cause for the 
attacks was identified.

At the June 2010 hearing, the Veteran reported that her had been 
knocked unconscious in the 1982 accident, but was alert and aware 
by the time he arrived at the emergency room for treatment.  He 
stated that since about five years after the accident, he had 
been experiencing headaches and vertigo about three times a week.  
He also had slurred speech at times.  The Veteran had about one 
beer a day.

Doctors have been unable to conclusively identify the cause of 
the Veteran's vertigo.  However, the competent and credible 
evidence of record does establish that the complaints of vertigo 
and headaches are not related to the in-service car accident and 
head injury.

That a head injury did in fact occur is beyond dispute.  The scar 
of the scalp and the in-service notations of multiple lacerations 
show the head was impacted.  Further, the Veteran is competent to 
report that he lost consciousness in the accident; this is 
consistent with the seriousness of the described collision, which 
propelled him through the windshield.  It is also not 
inconsistent with contemporaneous medical records showing that he 
was conscious and alert upon reaching the emergency room.

That head injury has not resulted in a disability manifested by 
vertigo or headaches, however.  In seeking treatment for his 
complaints, the veteran has repeatedly stated to doctors that the 
vertigo problems began well after service.  There are no reports 
of complaints of or treatment for the claimed symptoms until the 
late 1990's, and affirmative denials of them in some prior 
records.  Service treatment records, for example, are silent for 
such after the accident.  (Pre-accident complaints were acute 
problems related to allergies, and were not repeated.)  Multiple 
doctors have considered the possible role of the in-service 
accident in current complaints, and rejected it.  This is not 
merely the absence of a relevant or non-speculative opinion.  

The Veteran's is the sole opinion relating his current problems 
to the in-service accident.  He is not, however, competent to 
render an opinion on etiology where such requires application of 
specialized knowledge or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He would be competent to report continuity of 
his symptoms since the accident, as those he can experience with 
direct observation regardless of training or knowledge.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Unfortunately, he 
does not report such continuity, stating that at the very least 
five years passed between accident and onset of symptoms.  
Moreover, the Board does not find even those timorous reports of 
continuity to be credible.  They are contradicted by ongoing 
treatment records and the medical histories he provides to 
examiners and treating doctors.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for residuals of a 
traumatic brain injury is not warranted.

IV.  Evaluation of Scar of the Scalp

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Scars are evaluated as disabilities of the skin under 38 C.F.R. 
§ 4.118.  The criteria for such evaluations were amended during 
the pendency of this appeal, effective October 23, 2008.  The 
amended provisions apply only to claims filed on or after that 
date, although the newer criteria may be applied after the 
effective date if such is more advantageous to the Veteran.  
38 C.F.R. § 4.118 (2009).

The RO has assigned a noncompensable evaluation for the scar of 
the scalp under Code 7800.  Under the old criteria, this was for 
disfigurement of the head, face or neck; under the amended 
criteria, it applies to burns, scars, and disfigurement of the 
head face and neck.  The substantive criteria remain unchanged, 
however.  In relevant part they provide that the 8 
characteristics of disfigurement, for purposes of rating under 38 
C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling. 

Alternative Codes are available.  Code 7803, in the older 
criteria, provides a 10 percent rating for superficial unstable 
scars.  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NA superficial 
scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7803 (2008). 

DC 7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Code 7804 (2008).  
The newer criteria provide under Code 7804 that one or two 
unstable or painful scars are rated 10 percent disabling.  If the 
scars are both unstable and painful, a 10 percent evaluation is 
added to the scar rating.  38 C.F.R. § 4.118, Code 7804 (2009).

Under both the old and the new criteria, Code 7805 directs, in 
essence, that functional limitations caused by the scar must be 
rated under an appropriate Code.  38 C.F.R. § 4.118 (2008 and 
2009).

The sole description of the scar on examination was in August 
2006.  The VA examiner noted that there was a well healed scar on 
the right forehead, starting just below the hairline and 
extending back into the hair.  It appears as a part in the hair.  
The scar is six centimeters in length and is freely movable, 
nontender, and not discolored.  The examiner in fact stated it 
was difficult to see.  The scar was not raised or depressed.

At the June 2010 hearing, the Veteran reported that it did not 
bother him to wear a hat, but it was "a little tender" when 
touched.  He could feel the scar when running his hand over the 
area.

The Board agrees that there are no characteristics of 
disfigurement present.  The scar is small and not discolored or 
possessing a different elevation.  It does not distort the 
forehead.  The skin is not adherent or unstable.  A compensable 
evaluation under Code 7800 is not warranted.

However, the Veteran competently and credibly testified that 
there is some tenderness at the site of the scar when he touches 
it.  He can experience such through his five senses.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the examiner 
stated in August 2006 that the scar was nontender, the Veteran is 
in a better position to accurately describe how the scar feels.  
Further, the Veteran's qualification of his description, that 
some touches to the scar were not uncomfortable, allows for the 
possibility that the examiner was merely unable to elicit 
tenderness with his particular test.  The credibility questions 
raised by the Board previously, in relation to the date of onset 
of vertigo symptoms, are therefore not applicable here.  There is 
no direct contradiction to be resolved.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that a 10 percent evaluation is warranted under Code 7804, 
in effect prior to October 23, 2008.  No higher evaluation is 
available under either the old or new criteria in light of the 
undisputed size of the scar and the fact that only a single scar 
is involved.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the scars, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities.  The Veteran has 
not required hospitalization due to these service-connected 
disabilities, and marked interference of employment has not been 
shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 


ORDER

The appeal for an initial compensable evaluation for a healed 
fracture of the right proximal ulna is dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a traumatic 
brain injury, to include headaches and vertigo, is reopened; to 
this extent only, the appeal is granted.

Service connection for residuals of a traumatic brain injury, to 
include headaches and vertigo, is denied.  

An initial 10 percent evaluation for laceration scar on the scalp 
is granted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


